6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 1 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 2 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 3 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 4 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 5 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 6 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 7 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 8 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 9 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 10 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 11 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 12 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 13 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 14 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 15 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 16 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 17 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 18 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 19 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 20 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 21 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 22 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 23 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 24 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 25 of 26
6:19-cv-00373-RAW Document 2 Filed in ED/OK on 11/05/19 Page 26 of 26
